DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 1, 
		Lines 11-12, the claimed phrase of  “a second conductive line at least a part of the second conductive line being on the first organic layer and connected to the first conductive line” being so confused renders the claim indefinite.  For the purpose of examination, as being best understood, “a second conductive line at least a part of the second conductive line being on the first organic layer and connected to the first conductive line” is interpreted as “a second conductive line being on the first organic layer and connected to the first conductive line”
►	With respect to claim 4,
		Line 3, “the second organic layer” lacking antecedent basic renders the claim indefinite.  It is not clear where “the second organic layer” comes from and is located.
►	With respect to claim 5,
		Scope of claim cannot be defined.  It is not clear “the second conductive line” actually comprises which claimed element.  Applicant is respectfully suggested to clarify and use appropriate claimed language to define scope of claim.
►	With respect to claim 15,
		Lines 1-3 , “a gate line and a data line on the substrate; a thin film transistor connected to the gate line and the data line” is redundant to claim 1.  It is not clear if “a gate line and a data line on the substrate; a thin film transistor connected to the gate line and the data line” in claim 15 is the same or different to  “a gate line and a data line on the substrate; a thin film transistor connected to the gate line and the data line” cited on lines 6-7 of claim 1.  Applicant is respectfully suggested to clarify and use appropriate claimed language to define scope of claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-14, as being best understood, are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated  by Kwon et al [US 2016/0035274]
►	With respect to claim 1, Kwon et al (figs 2 & 3, text [0001]-[0154]) discloses the claimed organic light emitting display device comprising:
	a substrate (110) comprising display area (101) and a non-display area (102);
	an organic light emitting element (210) comprising a first electrode (211), an organic light emitting layer (OL) (212) over the first electrode, and a second electrode (213) over the organic light emitting layer, wherein the first electrode is at the display area of the substrate;
	a gate line (151, FIG 2) and a data line (173) on the substrate; 
	a thin film transistor (10) connected to the gate line and the data Iine;
	an imsulating layer(160) over the thin film transistor;
	a first conductive line (230) on the insulating layer at the non-display area of the substrate; 
	a first organic layer (180)  on the first conductive line;
	a second conductive line (231) on the first organic layer and connected to the first conductive line, and
	wherein the second conductive line (231) is connected to the second electrode (213).
►	With respect to claim 2, Kwon et al (fig 3)  discloses the first conductive line and the second conductive line constitute a link line.
►	With respect to claim 3, Kwon et al (fig 3) discloses the second conductive line is at the non-display area of the substrate.
►	With respect to claim 12, Kwon et al discloses a spacer (190) on the second conductive line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al [US 2016/0035274] in view of Park et al [US 2018/0151838]
►	With respect to claim 13, Kwon et al substantially discloses the claimed organic light emitting display device but does not expressly teach inorganic layer between the first conductive line and the first organic layer.
	However, Park et al  (fig 3) discloses the inorganic layer (108) between conductive line (114”) and the first organic layer (105-1).
	Therefore, it would have been obvious for those skilled in the art to modify the organic light emitting device of Kwon et al by using the inorganic layer as being claimed, per taught by Park et al to provide a passivation as needed for the protecting conductive line.
►	With respect to claim 14, Kwon et al substantially discloses the claimed organic light emitting display device but does not expressly teach an inorganic layer between the first organic layer and the second conductive line.
	However, Park et al (fig 3) discloses an inorganic layer (109-1)  between the first organic layer (105-1) and the second conductive line (114-2).
	Therefore, it would have been obvious for those skilled in the art to modify the organic light emitting device of Kwon et al by using the inorganic layer as being claimed, per taught by Park et al to provide a protection as needed for conductive line.
►	With respect to claim 19, Kwon et al substantially discloses the claimed organic light emitting display device but does not expressly teach a thin film encapsulation layer on the second electrode and the second conductive line, wherein the thin film encapsulation layer comprises an inorganic layer and an organic layer.
	However, Park et al (figs 2 & 3) discloses  a thin film encapsulation layer (120) on the second electrode (133)  and the second conductive line (114-2), wherein the thin film encapsulation layer comprises an inorganic layer (121) and an organic layer (122).
	Therefore, it would have been obvious for those skilled in the art to modify the organic light emitting device of Kwon et al by using the thin film encapsulation layer as being claimed, per taught by Park et al to protect the organic light emitting device from damage and contamination.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al [US 2016/0035274] in view of Choi et al [US 2017/0237025]
►	With respect to claim 20, Kwon et al substantially discloses the claimed organic light emitting device but does not expressly teach the substrate comprises a bendable portion.  
	However, Choi et al (fig 1) discloses the substrate (100) comprises a bendable portion (1BA)
	Therefore, it would have been obvious for those skill in the art to modify device of Kwon et al by having the substrate comprising the bendable portion as taught by Choi et al  to provide an improved display with better visibility for various angle and reduced non-display area.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,826,013. Although the claims at issue are not identical, they are not patentably distinct from each other.
►	With respect to claim 1, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device comprising:
	a substrate comprising display area and a non-display area (claim 1, US Patent 10,826,013);
	an organic light emitting element comprising a first electrode, an organic light emitting layer (OL) over the first electrode, and a second electrode over the organic light emitting layer, wherein the first electrode is at the display area of the substrate (claim 1, US Patent 10,826,013);
	a gate line  and a data line on the substrate (claim 1, US Patent 10,826,013);
	a thin film transistor  connected to the gate line and the data Iine (claim 1, US Patent 10,826,013);
	an imsulating layer over the thin film transistor (claim 1, US Patent 10,826,013);
	a first conductive line on the insulating layer at the non-display area of the substrate (claim 1, US Patent 10,826,013);
	a first organic layer on the first conductive line (claim 1, US Patent 10,826,013);
	a second conductive line on the first organic layer and connected to the first conductive line, (claim 1, US Patent 10,826,013);
	wherein the second conductive line  is connected to the second electrode ((claim 1, US Patent 10,826,013:  the second conductive line is connected to the second electrode since the second conductive line connected to a third conductive line and the third conductive line connected to the second electrode).
►	With respect to claim 2, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device wherein the first conductive line and the second conductive line constitute a link line ((claim 2, US Patent 10,826,013).
►	With respect to claim 4, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device wherein the first organic layer has a first contact hole, the second organic layer has a second contact hole, and the second conductive line is connected to the first conductive line through the first contact hole ((claim 3, US Patent 10,826,013).
►	With respect to claim 5, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device comprising a second organic layer on the second conductive line (claim 1, US 10,826,013);  a fourth conductive line on the second organic layer and connected to the second conductive line; wherein the fourth conductive line is connected to the second electrode (claim 1, US 10,826,013:  third conductive line)
►	With respect to claim 6, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device comprising: a spacer on the fourth conductive line (claim 4, US 10,826,013:  a spacer on the third conductive line)
►	With respect to claim 7, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device wherein the spacer comprises a plurality of layers (claim 5, US 10,826,013)
►	With respect to claim 8, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device wherein the fourth conductive line has a plurality of holes at an area between the third conductive line and the spacer (claim 6, US 10,826,013:  wherein the third conductive line has a plurality of holes at an area between the second conductive line and the spacer)
►	With respect to claim 9, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device wherein each of the plurality of holes has a diameter from about 1 µm to about 5 µm (claim 7, US 10,826,013).
►	With respect to claim 10, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device wherein the fourth conductive line has a plurality of holes at an area overlapping the first organic layer and the second organic layer (claim 8, US 10,826,013:   wherein the third conductive line has a plurality of holes at an area overlapping the first organic layer and the second organic layer)
►	With respect to claim 11, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device  wherein each of the plurality of holes has a diameter from about 1 µm to about 5 µm (claim 9, US 10,826,013).
►	With respect to claim 12, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device a spacer on the second conductive line (claim 4, US 10,826,013:  a spacer on the third conductive line would be on the second conductive line)
►	With respect to claim 13, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device comprising an inorganic layer between the first conductive line and the first organic layer (claim 10, US 10,826,013)
►	With respect to claim 14, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device comprising an inorganic layer between the first organic layer and the second conductive line (claim 11, US 10.826,013)
►	With respect to claim 15, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device comprising a first auxiliary electrode overlapping the thin film transistor and connected to the thin film transistor: and a second auxiliary electrode between the first auxiliary electrode and the first electrode, wherein the second auxiliary electrode is connected to each of the first auxiliary electrode and the first electrode.(claim 12, US 10,826,013)
►	With respect to claim 16, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device wherein the first conductive line and the first auxiliary electrode are disposed on the same layer (claim 13, US 10,826,013)
►	With respect to claim 17,  the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device comprising a common power line parallel to the data line, wherein the common power line comprises a first power line and a second power line (claim 15, US 10,826,013)
►	With respect to claim 18, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device wherein the first power line. the first conductive line and the first auxiliary electrode are disposed on the same layer, and the second power line, the second conductive line and the second auxiliary electrode are disposed on the same layer (claim 16, US 10.826.013)
►	With respect to claim 19, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device comprising a thin film encapsulation layer on the second electrode and the second conductive line, wherein the thin film encapsulation layer comprises: an inorganic layer; and an organic layer (claim 17, US 10,826,013)
►	With respect to claim 20, the present application and US Patent 10,826,013 generally claim the same subject matter of organic light emitting display device  wherein the substrate comprises a bendable portion (claim 18, US 10,826,013)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819